DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on August 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Stanzen” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069).
Regarding Claim 1, Geva teaches an activatable battery (lines 67-68) comprising a cathode, an anode and separators therebetween (lines 55-65) (i.e. a separator layer disposed between said anode and said cathode and being in contact with said anode and said cathode) wherein a nickel platelet has a lithium layer on one side, and an acetylenic carbon black layer on the other side serving as both anode, cathode and connection therebetween (i.e. the anode comprises a lithium layer) (lines 56-65) a liquid electrolyte (Fig. 2, #21) separated from the anode, cathode and separator (Fig. 2, #15) wherein the electrolyte is provided in a shatterable vessel (Fig. 1, #20) (i.e. an apparatus receiving said electrolyte) the shattering of which activates the battery (abstract) by contacting the components of the battery with said electrolyte (lines 130-132) (i.e. configured to liberate said electrolyte to activate the battery by causing said electrolyte to come into contact with said separator layer wherein the electrolyte penetrates through the separator layer to cause electrical conductivity of the cell, electrically connecting the anode and cathode to one another).
Geva does not teach a film comprising carbon nanotubes.
However, Jiang et al. teaches a cathode of lithium ion battery wherein the cathode comprises an unsupported carbon nanotube film (i.e. a cathode including elemental carbon and being formed of a film formed of carbon nanotubes) (Para. [0025], [0045] and Claim 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]). 
Regarding Claim 2, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Jiang et al. further teaches the carbon nanotubes are joined end to end by only van der Waals attractive force (Para. [0021], [0025]) (i.e. said carbon nanotubes are joined to one another only by interactions between said carbon nanotubes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]).
Regarding Claims 3-7, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Jiang et al. further teaches the carbon nanotube film can be a substantially pure structure of the carbon nanotubes, with few impurities (i.e. about 100% by weight carbon nanotubes). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]).
Accordingly, the weight % of the carbon nanotubes would be either (a) expected to be about 100 weight % of the film or (b) differences in the weight % of the carbon nanotubes forming the film would be slight differences in ranges that would be obvious. 
With respect to (a): The reasons regarding inherency is that the carbon nanotube film is substantially pure with few impurities and thus, would inherently be about 100 % by weight. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II). Thus, the range would be within the claimed ranges (more than 99% by weight of said carbon nanotubes). 
With respect to (b): If is shown that such characteristics are not expected, then any differences regarding the percent by weight of carbon nanotubes would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claims 8, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Geva further teaches a lithium layer of about 0.2 mm thickness serves as an anode (i.e. said anode is further a film).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069) as applied to claim 1 above, and further in view of Planchat et al. (US 4,830,936).
Regarding Claim 9, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Geva further teaches a plurality of cells each being formed of an anode, cathode and separator layer (lines 6-9 and lines 57-63).
Geva does not explicitly teach a cathode of one electrode cell being connected to a cathode of another electrode cell and an anode of one electrode cell being electrically connected to an anode of another electrode cell or a cathode of one electrode cell being connected to an anode of another electrode cell. 
However, Planchat et al. teaches an activatable electrochemical cell (lines 6-8) comprising metal spacers (Fig. 2A, #32) electrically connecting cathodes of two different cells (Fig. 2A, #22) (Col. 3, lines 23-29) and metal spacers (Fig. 2B, #35) electrically connecting anodes of different cells (Fig. 2B, #20) (Col. 3, lines 31-35) (i.e. in at least two electrode cells a cathode of one cell is electrically connected to a cathode of another cell and a cathode of one cell is electrically connected to an anode of another cell).
The combination of the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva would yield the predictable result of providing a multi-cell, electrically connected stack (see Planchat et al. – Col. 3, lines 5-9 & Geva lines 64-68) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva, as the combination would yield the predictable result of the connected stack of electrochemical cells.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claims 10, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 9 as explained above.
Geva further teaches a plurality of cells each being formed of an anode, cathode and separator layer (lines 6-9 and lines 57-63) wherein an insulating O-ring (Fig. 2, #19) serves to separate individual cells from each other reducing current leakage (lines 92-94) (i.e. a cathode and anode of adjacent electrode cells are electrically insulated from one another by an insulator).
Geva does not explicitly teach a cathode of one electrode cell being connected to a cathode of another electrode cell and an anode of one electrode cell being electrically connected to an anode of another electrode cell.
However, Planchat et al. teaches an activatable electrochemical cell (lines 6-8) comprising metal spacers (Fig. 2A, #32) electrically connecting cathodes of two different cells (Fig. 2A, #22) (Col. 3, lines 23-29) and metal spacers (Fig. 2B, #35) electrically connecting anodes of different cells (Fig. 2B, #20) (Col. 3, lines 31-35) (i.e. in at least two electrode cells a cathode of one cell is electrically connected to a cathode of another cell and a cathode of one cell is electrically connected to an anode of another cell).
The combination of the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva would yield the predictable result of providing a multi-cell, electrically connected stack (see Planchat et al. – Col. 3, lines 5-9 & Geva lines 64-68) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the connected stack of electrochemical cells as taught by Planchat et al., with the stack of cells of Geva, as the combination would yield the predictable result of the connected stack of electrochemical cells.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069) as applied to claim 1 above, and further in view of Descroix et al. (US 4,756,984).
Regarding Claims 11 and 12, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Geva further teaches the reserve cell is of the thionyl-chloride lithium type (i.e. the electrolyte includes thionyl chloride). 
Geva does not explicitly teach an electrolyte salt.
However, Descroix et al. teaches an activatable battery of the lithium thionyl chloride type (Col. 1, lines 44-45) comprising an electrolytic salt of lithium tetrachloroaluminate (Claim 1 and Col. 1, lines 59-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lithium tetrachloroaluminate electrolyte salt of Descroix et al. for use in lithium thionyl chloride type battery electrolyte solution, as combining equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geva (GB 2192482A) in view of Jiang et al. (US 2016/0028069) as applied to claim 1 above, and further in view of Babai et al. (US 4,499,160).
Regarding Claim 13, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 1 as explained above.
 Geva does not teach the separator layer is formed of or includes a nonwoven.
	However, Babai et al. teaches an activatable reserve cell (Col. 1, lines 62-67) wherein the electrolyte consists of thionyl chloride (Col. 2, lines 12-13) wherein the separator comprises nonwoven glass (Col. 4, lines 1-5) (i.e. a nonwoven).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Geva to incorporate the teaching of the nonwoven glass as taught by Babai et al., as it assures no direct contact between the cathode and anode is possible (Col. 5, lines 40-43) and allows good ionic conductivity (Col. 4, lines 64-66).
Regarding Claim 14, Geva as modified by Jiang et al. teaches all of the elements of the current invention in claim 13 as explained above.
 Geva does not teach the separator layer is formed of or includes a nonwoven.
	However, Babai et al. teaches an activatable reserve cell (Col. 1, lines 62-67) wherein the electrolyte consists of thionyl chloride (Col. 2, lines 12-13) wherein the separator comprises nonwoven glass (Col. 4, lines 1-5) (i.e. the nonwoven includes glass fibers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Geva to incorporate the teaching of the nonwoven glass as taught by Babai et al., as it assures no direct contact between the cathode and anode is possible (Col. 5, lines 40-43) and allows good ionic conductivity (Col. 4, lines 64-66).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Straver (US 2004/0197640) in view of Geva (GB 2192482A) and Jiang et al. (US 2016/0028069).
Regarding Claim 15, Straver teaches a reserve battery of the lithium thionyl chloride type (Para. [0055]) providing battery ignition (i.e. an electronic igniter assembly comprising an electronic igniter being supplied with electric power by the activatable battery) (Para. [0014]).
Straver does not teach the activatable battery of claim 1.
However, Geva teaches an activatable battery (lines 67-68) comprising a cathode, an anode and separators therebetween (lines 55-65) (i.e. a separator layer disposed between said anode and said cathode and being in contact with said anode and said cathode) wherein a nickel platelet has a lithium layer on one side, and an acetylenic carbon black layer on the other side serving as both anode, cathode and connection therebetween (i.e. the anode comprises a lithium layer) (lines 56-65) a liquid electrolyte (Fig. 2, #21) separated from the anode, cathode and separator (Fig. 2, #15) wherein the electrolyte is provided in a shatterable vessel (Fig. 1, #20) (i.e. an apparatus receiving said electrolyte) the shattering of which activates the battery (abstract) by contacting the components of the battery with said electrolyte (lines 130-132) (i.e. configured to liberate said electrolyte to activate the battery by causing said electrolyte to come into contact with said separator layer wherein the electrolyte penetrates through the separator layer to cause electrical conductivity of the cell, electrically connecting the anode and cathode to one another).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Straver to incorporate the teaching of Geva as the battery type of Geva is used as electric power supply in shells, and the activatable kinetic weight of the battery is suitable for the firing of projectiles (lines 103-110).
Straver as modified by Geva does not teach a film comprising carbon nanotubes.
However, Jiang et al. teaches a cathode of lithium ion battery wherein the cathode comprises an unsupported carbon nanotube film (i.e. a cathode including elemental carbon and being formed of a film formed of carbon nanotubes) (Para. [0025], [0045] and Claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Geva to incorporate the teaching of a carbon nanotube film, as it can improve the mechanical strength (Para. [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729